—Order, Supreme Court, New York County (Louis York, J.), entered July 9, 1997, which denied plaintiffs motion pursuant to CPLR 3404 to restore this action to the trial calendar, unanimously affirmed, without costs.
Plaintiff failed to demonstrate a reasonable excuse for the delay in moving to restore this case or a lack of intention to abandon it (cf., Weiss v City of New York, 247 AD2d 239). Although plaintiff originally included this action in unsuccessful negotiations between the parties and sought to consolidate it with other actions, the present motion to restore has been preceded by a one and one-half year period of complete inactivity. Plaintiff has offered no excuse, let alone a reasonable one, for this delay. Concur — Milonas, J. P., Rosenberger, Nardelli, Wallach and Rubin, JJ.